      AO 2458 (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                             Page I ofl


                                        . UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                             JUDGMENT IN A CRIMINAL CASE
           '". /                           v.                                                    (For Offenses Committed On or After November I, 1987)

          1
_):______ · }....__.._.   Marco Antonio Rios-Sandoval                                            Case Number: 2: 19-mj-8634

                                                                                                Benjamin B. Kington
                                                                                                Defendant's Attorney


     REGISTRATION NO. 83737298

     THE DEFENDANT:
      ~ pleaded guilty to count(s) 1 of Complaint

       0 was found guilty to count(s)
                                                ----------------------------------------------------------
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                         Count Number(s)
     8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                1

       0 The defendant has been found not guilty on count(s)
       0 Count(s)
                                                                                          -------------------------------------
                                                                                               dismissed on the motion of the United States.
                          -----------------------------------~


                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                     IZI TIME SERVED

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       0 Court recommends defendant be deported/removed with relative,                         charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Thursday, March 7, 2019
                                                                                          ate of Imposition of Sentence
                                                  FILED
      Received ---'"----+----1-1-1R _ 7 ZOfg
                    DUSM                                                                  0 ORABLE RUTH B        EZ MONTENEGRO
                                      CLERK, U.S. 0:3TR!C:T COURT                           TED STA TES MAGISTRATE JUDGE
                                    SOUTHERN DIETR2£CTF CALJ.FORNIA
                                    BY ------------                       -:::..,UTY
                                                                ____......!::.._:-..:_
      Clerk's Office Copy                                                                                                                     2:19-mj-8634
